Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 has been considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 4 and 6 are allowed.
Claims 3, 5, 7, 8 and 9 are cancelled.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach a test pattern comparator configured to sequentially collect and compare pieces of data from the DUT by sequentially applying the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) having different phases, wherein, the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) are sequentially applied to the same test pattern comparator which operates at the operating frequency of the test apparatus that is lower than the operating frequency of the DUT, and the test pattern comparator compares all pieces of data from the DUT by repeating the comparison of each piece of data 
The prior art of record Byun et al. (KR 1020100085390) (IDS filed on 02/09/2022) teach

    PNG
    media_image1.png
    305
    414
    media_image1.png
    Greyscale
(abstract).

However Byun et al. do not explicitly teach a test pattern comparator configured to sequentially collect and compare pieces of data from the DUT by sequentially applying the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) having different phases, wherein, the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) are sequentially applied to the same test pattern comparator which operates at the operating frequency of the test apparatus that is lower than the operating frequency of the DUT, and the test pattern comparator compares all pieces of data from the DUT by repeating the comparison of each piece of data from the DUT m times using each of the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) sequentially as recited in claim 1.

KIYOTAKA et al. (JP 2014016196 A) (IDS filed on 02/09/2022) teach that a DUT 1 subjects a carrier signal to digital modulation in accordance with a symbol string to generate a test object o and/or 180o of the carrier signal and a second strobe signal STRB2 having an edge in a phase of 270o and/or 90o of the carrier signal. An evaluator 30 evaluates the test object signal S1 on the basis of a level of the test object signal S1 at timing of the edge of the first strobe signal STRB1 and a level of the test object signal S1 at timing of the edge of the second strobe signal STRB2 (abstract).
However KIYOTAKA et al. do not explicitly teach a test pattern comparator configured to sequentially collect and compare pieces of data from the DUT by sequentially applying the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) having different phases, wherein, the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) are sequentially applied to the same test pattern comparator which operates at the operating frequency of the test apparatus that is lower than the operating frequency of the DUT, and the test pattern comparator compares all pieces of data from the DUT by repeating the comparison of each piece of data from the DUT m times using each of the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) sequentially as recited in claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claim 2 is allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 4, the prior arts of record do not teach a test pattern generator configured to sequentially apply pieces of test patterns to the DUT by sequentially applying the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) having different phases, wherein, the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) are sequentially applied to the same test pattern generator which operates at the operating frequency of the test apparatus that is lower than the operating frequency of the DUT, and the test pattern generator applies all 

As per independent claim 6, the prior arts of record do not teach a test pattern comparator configured to sequentially collect and compare pieces of data from the DUT by sequentially applying the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) having different phases; and wherein, the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) are sequentially applied to the same test pattern comparator which operates at the operating frequency of the test apparatus that is lower than the operating frequency of the DUT, the test pattern comparator compares all pieces of data from the DUT by repeating the comparison of each piece of data from the DUT m times using each of the plurality of second clocks (CK2_P1, CK2_P2, ..., CK2_Pm) sequentially.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 6 is allowable over the prior arts of record. 

Thus, claims 1, 2, 4 and 6 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mittal et al. (US 20130305106 A1, publication date: November 14, 2013) disclose various embodiments of methods and integrated circuits capable of generating a test mode control signal for a scan test through a scan chain (such as in an integrated circuit). The integrated circuit includes a test pattern detection block, a counter circuit, and a control circuit. The test pattern detection block is configured to receive a detection pattern and to detect a first pattern corresponding to a shift phase and a second pattern corresponding to a capture phase of a test pattern based on the detection pattern and to generate a trigger signal based upon the detection of the patterns. The control circuit generates and controls the test mode control signal based on the count states. The counter circuit is configured to generate one or more count states corresponding to one of the shift phase the capture phase and the clock signal based on the detected pattern (abstract).

Ochi (US 7240269 B2, date-issued: July 3, 2007) discloses that a timing generator f or a semiconductor test device reduces pattern-dependent jitters and timing errors of timing pulse signals. In the timing generator, a delaying circuit (variable delaying means, clock signal delaying circuit) is disposed on an input terminal side of a clock signal of a signal input/output circuit having the flip-flop (reference signal delaying means) which outputs an output signal in accordance with an input timing of the delayed clock signal. The clock signal is delayed by the delaying circuit. The clock signal delaying circuit may be replaced with a phase locked loop circuit (abstract).

Nadeau-Dostie (US 20040163021 A1, publication date: August 19, 2004) discloses that an improvement in a scan testing method for testing a circuit having memory elements arranged into one or more scan chains, the scan testing method having a shift phase for serially loading 

 Karimi et al. (Testing of Clock-Domain Crossing Faults in Multi-core System-on-Chip, IEEE, Conference Paper, PP 7-14, Year: 2011) disclose that manufacturing test for clock-domain crossing (CDC) defects is a major challenge for multi-core system-on chip (SoC) designs in the nanometer regime. Setup- and hold time violations in flip-flops situated on clock boundaries may lead to catastrophic failures, even when circuits are equipped with synchronizers at clock boundaries. In this work, we comprehensively study the effect of CDC faults, and propose number of fault models to target such defects. In addition, we develop an automatic test-pattern selection method for CDC fault detection. This work is motivated by the fact that CDC faults cannot always be detected by conventional ATPG methods. The results of applying the proposed method to a number of IWLS'05 benchmarks demonstrate the effectiveness of our approach (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111